

116 HR 5494 IH: Catastrophe Loss Mitigation Incentive and Tax Parity Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5494IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Thompson of California (for himself, Mr. Calvert, Ms. Sewell of Alabama, Mr. Rice of South Carolina, Mr. Rouzer, Mr. Garamendi, Ms. Speier, Mr. Gomez, Ms. Judy Chu of California, Mr. Panetta, Mr. Cook, Mr. Bera, Ms. Sánchez, and Mr. Aguilar) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income amounts received from
			 State-based catastrophe loss mitigation programs.
	
 1.Short titleThis Act may be cited as the Catastrophe Loss Mitigation Incentive and Tax Parity Act of 2019. 2.Exclusion of amounts received from state-based catastrophe loss mitigation programs (a)In generalSection 139 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:
				
					(h)State-Based catastrophe loss mitigation programs
 (1)In generalGross income shall not include any amount received by an individual as a qualified catastrophe mitigation payment under a program established by a State, or a political subdivision or instrumentality thereof, for the purpose of making such payments.
 (2)Qualified catastrophe mitigation paymentFor purposes of this section, the term qualified catastrophe mitigation payment means any amount which is received by an individual to make improvements to such individual’s residence for the sole purpose of reducing the damage that would be done to such residence by a windstorm, earthquake, or wildfire.
 (3)No increase in basisRules similar to the rules of subsection (g)(3) shall apply in the case of this subsection. . (b)Conforming amendments (1)Section 139(d) is amended by striking and qualified and inserting , qualified catastrophe mitigation payments, and qualified.
 (2)Section 139(i) (as redesignated by subsection (a)) is amended by striking or qualified and inserting , qualified catastrophe mitigation payment, or qualified. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.
			